Citation Nr: 1608690	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the service member's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The service member served in the Illinois Army National Guard and was on active duty for training from March 1984 to July 1984, and served on multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1984 and 1999.  In 1998, the service member was found medically unfit for service due to hypertension and diabetes mellitus, type II (diabetes).    

The service member passed away in September 2003.  At the time of his death, he was not in receipt of VA compensation benefits.  The appellant is the service member's surviving spouse.  She contends that the service member's death was a result of his service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2012 and September 2014, the Board remanded this matter for additional development.  

The record in this matter consists of paper and electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in October 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Much of the development the Board requested in its September 2014 remand has been completed.  The AOJ attempted to obtain additional evidence.  And the AOJ obtained a VA medical opinion addressing the appellant's assertion that service caused or aggravated the hypertension and diabetes that ultimately led to the service member's discharge from service and to his death from renal failure.  

While the Board sincerely regrets the delay, remand is necessary in order to obtain an addendum medical opinion.  The VA examination report and opinion, dated in October 2015, addressed the Board's inquiries.  However, the basis for an opinion is unclear and remand for an addendum opinion expanding on one of the examiner's findings is warranted and for the examiner to consider a June 1996 service treatment record.    

In the October 2015 report, the examiner stated that the service member began his service hypertensive, and that service did not aggravate the hypertension.  The opinion further detailed the ways in which hypertension typically develops, and even stated that exercise associated with reserve service would tend to typically improve rather than worsen hypertension.  

The October 2015 VA examiner did not explain how she found that hypertension pre-existed the initial period of active duty for training.  Also, the Veteran was seen on June 19, 1996, which was during a period of active duty for training, reporting that he had diarrhea for 5 days and had not been getting enough water and liquids such that he felt weak.  His blood pressure at the time was 170/106 .  Insulin dependent diabetes mellitus and hypertension as well as diarrhea were diagnosed.  It was noted that he was to go to TMC as he could not be in the field with insulin dependent diabetes mellitus.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995)(generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "Veteran" status is attained during those periods). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant's case should again be made available to the VA examiner who provided the October 2015 examination report and opinion into the appellant's claim.  The examiner should again review the claims files, and review a copy of this remand.  The examiner should then provide an addendum opinion which responds to the following questions:

(i) Did the Veteran have pre-existing hypertension when he entered his period of initial active duty for training in March 1984?  If so, please provide a complete explanation for the determination.

(ii)  If hypertension did not pre-exist the Veteran's period of initial active duty for training, is it at least as likely as not (a probability of 50 percent or greater) that hypertension was incurred in the line of duty during a period of active duty for training. 

(iii)  Is it at least as likely as not (a probability of 50 percent or greater) that diabetes was incurred in the line of duty during a period of active duty for training. 

(iv)  Is it at least as likely as not (a probability of 50 percent or greater) that hypertension was aggravated (i.e., permanently worsened) beyond the natural progress of the disorder in the line of duty during a period or periods of active duty for training?  

(v)  Is it at least as likely as not (a probability of 50 percent or greater) that hypertension was aggravated (i.e., permanently worsened) beyond the natural progress of the disorder in the line of duty during a period or periods of active duty for training?  

The examiner's attention is directed to a service treatment record of June 19, 1996, which was during a period of active duty for training, at which time the service member reported that he had diarrhea for 5 days and had not been getting enough water and liquids such that he felt weak.  His blood pressure at the time was 170/106 .  Insulin dependent diabetes mellitus and hypertension as well as diarrhea were diagnosed.  It was noted that he was to go to TMC as he could not be in the field with insulin dependent diabetes mellitus.

(vi) If an answer above is affirmative, is it at least as likely as not that hypertension and/or diabetes contributed to the service member's cause of death from renal failure?  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a full explanation for any opinion offered. 

If the October 2015 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the appellant and her representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




